  Case 1:21-cv-00490-LPS Document 3 Filed 04/30/21 Page 1 of 1 PageID #: 19




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

ADAM FRANCHI,                     )
                                  )
                 Plaintiff,       ) Case No. 1:21-cv-00490-LPS
                                  )
        v.                        )
                                  )
FORTERRA, INC., CHRIS MEYER,      ) JURY TRIAL DEMANDED
RICHARD CAMMERER, JR., RAFAEL     )
COLORADO, MAUREEN HARRELL,        )
CHAD LEWIS, CLINT MCDONNOUGH,     )
JOHN MCPHERSON, JACQUES SARRAZIN, )
and KARL H. WATSON, JR.,          )
                                  )
                 Defendants.      )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff voluntarily dismisses the claims in the above-captioned action (the “Action”). Defendants

have neither served an answer or a motion for summary judgment in the Action.


 Dated: April 29, 2021                                 LONG LAW, LLC

                                                By:    /s/ Brian D. Long
                                                       Brian D. Long (#4347)
                                                       3828 Kennett Pike, Suite 208
                                                       Wilmington, DE 19807
                                                       Telephone: (302) 729-9100
                                                       Email: BDLong@longlawde.com

                                                       Attorneys for Plaintiff
